The plaintiff in error, E.H. Shackelford, was informed against for the murder of J.C. Hoff, and upon his trial was found guilty of manslaughter in the first degree, and his punishment fixed at imprisonment in the penitentiary for a term of 10 years. From the judgment rendered in accordance with the verdict an appeal was duly perfected.
While his appeal was pending and awaiting decision before this court his counsel of record filed a motion to dismiss the appeal pending in this case, for the reason that on the application of plaintiff in error a pardon was granted by Hon. E. Trapp, Acting Governor, in the absence of the Governor from the state.
The uniform holding of this court is that when a pardon is granted by the Governor and accepted by the plaintiff in error and the matter is judicially called to the attention of this court pending the determination of the appeal, the appeal will be dismissed.
It follows that the motion to dismiss the appeal will be sustained. It is therefore considered, ordered, and adjudged that the appeal herein be dismissed, and the cause remanded to the district court of Stephens county.